             Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BROADCAST MUSIC, INC.; RONDOR
MUSIC INTERNATIONAL, INC. d/b/a IRVING
MUSIC; BOY MEETS GIRL MUSIC; BMG
RIGHTS MANAGEMENT (US) LLC d/b/a                                Case No. 18-cv-11765
BMG PLATINUM SONGS (US); MCMOORE
MCLESST PUBLISHING; HIP CITY MUSIC                                 COMPLAINT
INC.; and HIFROST PUBLISHING,

                       Plaintiffs,

       v.

TURNMILL LLC d/b/a TURNMILL; JAMES
DORAN; EDWARD DORAN; LEONARD
O’CONNOR; and THOMAS LUCAS,

                       Defendants.



       Plaintiffs, by their undersigned attorneys, for their Complaint against Defendants Turnmill

LLC d/b/a Turnmill, James Doran, Edward Doran, Leonard O’Connor, and Thomas Lucas

(collectively, “Defendants”), allege as follows (on knowledge as to Plaintiffs; otherwise on

information and belief):

                                     JURISDICTION AND VENUE

       1.      This is an action for copyright infringement under the United States Copyright Act

of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).
              Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 2 of 9



                                            THE PARTIES

        3.        Plaintiff Broadcast Music, Inc. (“BMI”) is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to

license the public performance rights in 14 million copyrighted musical compositions (the “BMI

Repertoire”), including those which are alleged herein to have been infringed.

        4.        The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.

Civ. P. 17(a) and 19(a).

        5.        Plaintiff Rondor Music International, Inc. is a corporation doing business as Irving

Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        6.        Plaintiff Boy Meets Girl Music is a partnership owned by Shannon Rubicam and

George Robert Merrill. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        7.        Plaintiff BMG Rights Management (US) LLC is a limited liability company doing

business as BMG Platinum Songs (US). This Plaintiff is a copyright owner of at least one of the

songs in this matter.

        8.        Plaintiff McMoore McLesst Publishing is a partnership owned by Daniel Quine

Auerbach and Patrick James Carney. This Plaintiff is a copyright owner of at least one of the songs

in this matter.

        9.        Plaintiff Hip City Music Inc. is a corporation. This Plaintiff is a copyright owner of

at least one of the songs in this matter.




                                                    2
                  Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 3 of 9



            10.    Plaintiff Hifrost Publishing is a partnership owned by Hiriam Hicks and Elliot

Straite. This Plaintiff is a copyright owner of at least one of the songs in this matter.

            11.    Defendant Turnmill LLC is a limited liability company organized and existing under

the laws of the state of New York which operates, maintains and controls an establishment known

as Turnmill, located at 119 East 27th Street, New York, NY 10016, (the “Establishment”), in this

district.

            12.    In connection with the operation of the Establishment, Defendant Turnmill LLC

publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

            13.    Defendant Turnmill LLC has a direct financial interest in the Establishment.

            14.    Defendant James Doran is a principal of Defendant Turnmill LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

            15.    Defendant James Doran has the right and ability to supervise the activities of

Defendant Turnmill LLC and a direct financial interest in that limited liability company and the

Establishment.

            16.    Defendant Edward Doran is a principal of Defendant Turnmill LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

            17.    Defendant Edward Doran has the right and ability to supervise the activities of

Defendant Turnmill LLC and a direct financial interest in that limited liability company and the

Establishment.




                                                    3
              Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 4 of 9



       18.       Defendant Leonard O’Connor is a principal of Defendant Turnmill LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

       19.       Defendant Leonard O’Connor has the right and ability to supervise the activities of

Defendant Turnmill LLC and a direct financial interest in that limited liability company and the

Establishment.

       20.       Defendant Thomas Lucas is a principal of Defendant Turnmill LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

       21.       Defendant Thomas Lucas has the right and ability to supervise the activities of

Defendant Turnmill LLC and a direct financial interest in that limited liability company and the

Establishment.

                          CLAIMS OF COPYRIGHT INFRINGEMENT

       22.       Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 21.

       23.       Since March 2015, BMI has reached out to Defendants over seventy (70) times, by

phone, in-person visits, mail and email, in an effort to educate Defendants as to their obligations

under the Copyright Act with respect to the necessity of purchasing a license for the public

performance of musical compositions in the BMI Repertoire. Included in the letters were Cease

and Desist Notices, providing Defendants with formal notice that they must immediately cease all

use of BMI-licensed music in the Establishment.




                                                  4
              Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 5 of 9



       24.     Plaintiffs allege four (4) claims of willful copyright infringement based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts.    Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against

Defendants.

       25.     Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein

is a list identifying some of the many musical compositions whose copyrights were infringed by

Defendants. The Schedule contains information on the four (4) claims of copyright infringement at

issue in this action. Each numbered claim has the following eight lines of information (all

references to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing

the title of the musical composition related to that claim; Line 3 identifying the writer(s) of the

musical composition; Line 4 identifying the publisher(s) of the musical composition and the

plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date on which the

copyright registration was issued for the musical composition; Line 6 indicating the copyright

registration number(s) for the musical composition; Line 7 showing the date(s) of infringement; and

Line 8 identifying the Establishment where the infringement occurred.

       26.     For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       27.     For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all




                                                5
                Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 6 of 9



respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       28.       For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       29.       For each work identified on the Schedule, on the date(s) listed on Line 7,

Defendants publicly performed and/or caused to be publicly performed at the Establishment the

musical composition identified on Line 2 without a license or permission to do so.             Thus,

Defendants have committed copyright infringement.

       30.       The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.      By continuing to provide unauthorized public performances of works in the BMI

Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright

infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

          WHEREFORE, Plaintiffs pray that:

          (I)    Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the

copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. § 502;




                                                  6
                Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 7 of 9



        (II)     Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. § 504(c);

        (III)    Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant

to 17 U.S.C. § 505; and

        (IV) Plaintiffs have such other and further relief as is just and equitable.



 Dated: December 14, 2018                  GIBBONS P.C.
        New York, New York
                                           By: s/ J. Brugh Lower
                                               Mark S. Sidoti
                                               J. Brugh Lower
                                               One Pennsylvania Plaza, 37th Floor
                                               New York, New York 10119-3701
                                               Tel: 973-596-4581
                                               Fax: 973-639-6292
                                               msidoti@gibbonslaw.com
                                               jlower@gibbonslaw.com

                                                Attorneys for Plaintiffs




                                                  7
                Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 8 of 9




                                              Schedule

Line 1   Claim No.                                  1

Line 2   Musical Composition       I Wanna Dance With Somebody Who Loves Me a/k/a Somebody Who Loves Me

Line 3   Writer(s)                 George Merrill; Shannon Rubicam

Line 4   Publisher Plaintiff(s)    Rondor Music International, Inc. d/b/a Irving Music; Shannon Rubicam and George Robert
                                   Merrill, a partnership d/b/a Boy Meets Girl Music

Line 5   Date(s) of Registration   11/10/86          6/15/87

                                   6/30/87

Line 6   Registration No(s).       PAu 901-755       PA 343-550

                                   PAu 985-995

Line 7   Date(s) of Infringement   2/03/18

Line 8   Place of Infringement     Turnmill




Line 1   Claim No.                                  2

Line 2   Musical Composition       Bulletproof

Line 3   Writer(s)                 Eleanor Jackson; Benedict Langmaid

Line 4   Publisher Plaintiff(s)    BMG Rights Management (US) LLC d/b/a BMG Platinum Songs (US)

Line 5   Date(s) of Registration   5/17/10

Line 6   Registration No(s).       PA 1-684-808

Line 7   Date(s) of Infringement   10/22/16

Line 8   Place of Infringement     Turnmill
                Case 1:18-cv-11765 Document 1 Filed 12/14/18 Page 9 of 9




Line 1   Claim No.                                     3

Line 2   Musical Composition       Tighten Up

Line 3   Writer(s)                 Dan Auerbach; Patrick Carney

Line 4   Publisher Plaintiff(s)    Daniel Quine Auerbach and Patrick James Carney, a partnership d/b/a McMoore McLesst
                                   Publishing

Line 5   Date(s) of Registration   6/1/10

Line 6   Registration No(s).       PA 1-698-031

Line 7   Date(s) of Infringement   10/22/16

Line 8   Place of Infringement     Turnmill




Line 1   Claim No.                                     4

Line 2   Musical Composition       Poison

Line 3   Writer(s)                 Elliot T. Straite

Line 4   Publisher Plaintiff(s)    Hip City Music Inc.; Hiriam Hicks and Elliot Straite, a partnership d/b/a Hifrost Publishing

Line 5   Date(s) of Registration   8/14/89                 3/19/90             6/7/90

Line 6   Registration No(s).       PAu 1-264-846            PAu 1-410-225           PA 475-115

Line 7   Date(s) of Infringement   2/03/18

Line 8   Place of Infringement     Turnmill
